Edward Hearne was indicted by the Hamilton County Grand Jury for forgery, the indictment charging “forging of an endorsement of a check,” which indictment was quashed on the ground that it did not charge a crime.
The second indictment read in part as follows:
(First- Count)
“Unlawfully did falsely make, forge and counterfeit a certain check.”
(Second Count)
“Unlawfully did utter and publish as true and genuine, a certain false, forged and counterfeited check.”
The evidence disclosed that Hearne was an agent of Tyner and Co., working on a commission and that he did not have authority to endorse checks; that he endorsed “Tyner and Company, Edward H. Hearne” on a check of the Company. The check was genuine on its face.
A verdict of not guilty was directed on the ground that there was a variance between the charge in the indictment and the proof offered in support thereof.
The State, in the Supreme Court, contends:
1. That the indictment specifically informs the defendant of the .nature of the charge against him.
2. That there was not a fatal variance between the indictment and the proof offered in support of it.
_ 3. That the Court erred in directing’ a verdict of not guilty.